Title: To George Washington from William Heath, 4 December 1781
From: Heath, William
To: Washington, George


                        Dear General, 

                            Head quarters, Highlands December 4. 1781.
                        
                        Inclosed is copy of a resolution of Congress directing me to furnish an escort for the mail between
                            Morristown and Fishkill; in consequence of which three or four dragoons have since been assigned to that duty: their
                            horses are now worn down with fatigue—the leaves are off the trees, which will deprive the lurking mail-stealers of
                            cover—and troops are on the communication. If your Excellency should think the mail will pass safely without an escort in
                            future, I request you will be pleased to obtain a suspension of the resolve. If it should be thought inexpedient to
                            discontinue the escort, the quarter master—general must furnish a relief of horses. I have the honor to be With the
                            highest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. On the morning of the 2d a skirmish happened near the lines between one of our scouts and a party
                                of the enemy, in which the latter were repulsed with loss; but captain Sackett of the New York levies was
                                unfortunately taken a few minutes before the skirmish happened. Inclosed in the account I have received.
                        
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                "Sir,
                                Bedford Dec. 3. 1781.
                            

                            Yesterday morning I being at Harrison’s purchase with captain Sackett with a party of 26 men on a Scout,
                                captain Sackett went to a house about a quarter of a mile from the party and was cut off from us in a few minutes by
                                the enemy, getting between him and me. The enemy immediately after making him prisoner advanced with their whole force,
                                which was about forty-five horse, and attacked my party; but I repulsed them in about fifteen minutes, drove them from
                                the field, killed one of their men, two horses and wounded eight of their men—Captain Kipp was shot in two places
                                through his body and arm, and the inhabitants say he is mortally wounded. I had not one man killed or wounded. Colonel
                                Holmes commanded the enemy’s party. I am, sir Your’s,
                            
                                W. Mosher"
                            
                        
                        
                    